Citation Nr: 1019699	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depressive disorder, to 
include as secondary to service-connected residuals of 
gunshot wound to right lower extremity and/or service-
connected scar, residuals of shell fragment wound to left 
side of head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1968 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in North Little Rock, Arkansas, 
which denied the Veteran's claim of entitlement to service 
connection for depression, claimed as secondary to service-
connected residuals of gunshot wound to the right lower 
extremity.

The Board notes that, in a previous rating decision, dated 
March 2007, the RO noted that the Veteran's claim of 
entitlement to service connection for depression had been 
previously denied.  Although it did not specifically 
characterize the claim as one of whether new and material 
evidence had been received to reopen a previously denied 
claim of entitlement to service connection, the body of the 
rating decision clearly indicates that the claim was 
adjudicated as such.  Finding that new and material evidence 
had been received, the RO reopened the Veteran's claim.  
However, despite any determination reached by the RO, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been received 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board further notes that the medical evidence of record 
indicates that, in addition to his claimed depression, the 
Veteran has been diagnosed at various times during the course 
of this appeal with several additional mental disorders, 
including a panic disorder.  He has also recently claimed 
entitlement to service connection for posttraumatic stress 
disorder ("PTSD").  The United States Court of Appeals for 
Veterans Claims ("Court") has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Accordingly, the issue on appeal has been 
recharacterized generally to include entitlement to service 
connection for an acquired psychiatric disorder.  

In November 2009, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of this proceeding has been 
associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of regional office consideration of 
this evidence by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304.    

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated March 2007, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was denied because the evidence 
failed to show that an acquired psychiatric disorder was 
incurred in, or was otherwise related to active duty service, 
nor was there competent evidence to show that an acquired 
psychiatric disorder was secondary to a service-connected 
disability.  

2.  Evidence received since the March 2007 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder has been received.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was 
received has been resolved in the Veteran's favor, any error 
in notice or development with respect to that aspect of the 
claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2009).  A determination as to whether 
additional required notice and development has been 
accomplished would be premature at this time, as the 
Veteran's service connection claim is being remanded for 
further adjudicative action.

II. New and Material Evidence

As an initial matter, the Board notes that the Veteran 
originally claimed entitlement to service connection for an 
acquired psychiatric disorder as secondary to his service-
connected scar, residuals of a shell fragment wound, left 
side of head.  Not until the current March 2007 application 
for service connection did the Veteran claim that his 
psychiatric disorder was the result of his service-connected 
residuals of a gunshot wound to the right lower extremity.  
The Board notes, however, that in Schroeder v. West, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") concluded that a "claim" should be 
defined broadly as an application for benefits for a current 
disability.  212 F.3d 1265, 1269 (Fed. Cir. 2000); see also 
Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The 
United States Court of Appeals for Veterans Claims 
("Court") applied this definition of a "claim" in Bingham 
v. Principi, 18 Vet. App. 470, 474 (2004), holding that 
"direct and presumptive service connection are, by 
definition, two means (i.e. two theories) by which to reach 
the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Especially of note is the issue of finality.  In 
Bingham, the Federal Circuit delineated an additional 
distinction between claims and theories when considering the 
question of finality.  It held that, pursuant to 38 U.S.C. 
§ 7104(b), "finality attaches once a claim for benefits is 
disallowed, not when a particular theory is rejected."  421 
F.3d at 1348-49.

Accordingly, the Board finds that the initial denial of the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder in March 2006 encompassed both 
direct and secondary service connection.  This is supported 
by the fact that the RO looked at service treatment records 
in making its decision.  See Bingham, supra; Roebuck, supra.  
As such, the Board will not view the Veteran's contention 
that his claimed acquired psychiatric disorder is secondary 
to his service-connected residuals of a gunshot wound to the 
right lower extremity as a new claim.  As a result, the 
Veteran must submit new and material evidence in order to 
reopen his claim.  

By an unappealed rating decision dated March 2006, the RO 
denied the Veteran's claim of entitlement to service 
connection for depression, to include as secondary to a scar 
from residuals of a shell fragment wound to the left side of 
the head.  In that decision, it was determined that the 
evidence of record failed to show that the claimed condition 
was related to service or the service-connected scar from 
residuals of a shell fragment wound.  It was also determined 
that there was no evidence of record to show a diagnosis of, 
or treatment for, depression since service.  

Following the issuance of the March 2006 rating decision and 
accompanying letter of notification to the Veteran, the 
evidence shows that a timely Notice of Disagreement ("NOD") 
was not received within one year of the rating decision.  As 
such, the March 2006 rating was not appealed and is therefore 
final.  See 38 U.S.C.A. § 7104.  Accordingly, that decision 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. 
§ 3.156.

In November 2006, the Veteran applied to reopen his 
previously-denied claim.  Thereafter, in a March 2007 rating 
decision, the RO determined that although new and material 
evidence had been received, it denied the Veteran's claim of 
entitlement to service connection for depression based on a 
finding that there was no evidence that depression was 
incurred in, or caused by service, or that the condition had 
manifested within one year of service.  

Following the issuance of the March 2007 rating decision and 
accompanying letter of notification to the Veteran, the 
evidence shows that a timely NOD was not received within one 
year of the rating decision.  As such, the March 2007 rating 
was not appealed and is therefore final.  See 38 U.S.C.A. § 
7104.  Accordingly, that decision is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In March 2007, the Veteran again applied for service 
connection for an acquired psychiatric disorder, at which 
time, as noted above, he claimed that the disorder was 
secondary to his service-connected residuals of a gunshot 
wound to the right lower extremity.  In this respect, the 
Board notes that, although the Veteran's submission was 
received within one year of the March 2007 rating decision, 
the RO apparently construed his claim as one to reopen his 
previously-denied claim and not as an NOD with the March 2007 
rating decision.  At that time, evidence was received that 
neither existed, nor was previously considered at the time of 
the March 2007 rating decision.

The new evidence received since the March 2007 rating 
decision consists of 2008 VA records showing that the Veteran 
underwent treatment at the VA medical center ("VAMC") 
mental health clinic and was diagnosed with major depression 
and a panic disorder.  Also of record is the transcript from 
the November 2009 video conference hearing before the Board, 
in which the Veteran claims to have undergone additional VA 
mental health treatment, during which he claims that his 
treating psychiatrist opined that he had an acquired 
psychiatric disorder related to active duty service.  

Given the substantial evidence associated with the file that 
directly relates to the issue of whether the Veteran's 
claimed acquired psychiatric disorder was incurred in, or 
aggravated by, active military service, the Board concludes 
that it satisfies the low threshold requirement for new and 
material evidence.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.




ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  To this extent, 
and to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran contends that he has an acquired 
psychiatric disorder as a result of active duty service.  
Alternatively, he has also claimed that he has an acquired 
psychiatric disorder as a result of  his service-connected 
residuals of a gunshot wound to right lower extremity and/or 
as a result of his service-connected scar, residuals of a 
shell fragment wound to left side of head.

Review of the claims folder reveals that the evidence of 
record is not sufficient upon which to base a decision.  
While a review of the Veteran's service treatment records 
shows no evidence of complaints of, treatment for, or a 
diagnosis of a psychiatric disorder, the Veteran claims that 
his treating VA psychiatrist has opined that he has an 
acquired psychiatric disorder as a result of active duty 
service.  See Board hearing transcript, November 2009.  

In this regard, the Board notes that the most recent VAMC 
treatment reports of record are dated May 2008.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimants were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

In addition, the Board notes that the VCAA states that VA has 
a duty to assist claimants in substantiating their claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  This includes the duty to assist 
the claimant in obtaining evidence necessary to substantiate 
his or her claim.  

A review of the claims folder reveals that the Veteran has 
applied for disability benefits from the Social Security 
Administration ("SSA").  However, it appears that, other 
than a letter dated July 2009, regarding his preliminary 
eligibility for benefits, there are no SSA records in the 
claims folder and no indication that an attempt to obtain 
records was previously conducted.  In this regard, the Board 
has considered the holding of Tetro v. Gober, 14 Vet. App. 
110 (2000), and other cases, in which the Court has held that 
VA has the duty to request information and pertinent records 
from other Federal agencies when on notice that such 
information exists.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  As such, the Board finds that an 
attempt to obtain these records must be made.

Finally, the record suggests that the Veteran has applied for 
VA Vocational Rehabilitation benefits.  See VAMC vocational 
rehabilitation counseling, March 2006.  Since it appears that 
these records remain outstanding and may be relevant to the 
Veteran's claim, efforts must be made to obtain them.  See 
Bell v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records 
related to the Veteran's award of 
disability benefits and associate with 
claims folder.  Any negative reply must be 
included in the claims folder.

2.  The RO/AMC should associated the 
Veteran's Vocational Rehabilitation folder 
with the claims folder.  Any negative 
response must be specifically noted. 

3.  The RO/AMC should contact the Central 
Arkansas Veterans Healthcare System and 
any other appropriate VA facilities and 
request updated mental health treatment 
records for the Veteran since May 2008.  
Any negative response must be specifically 
noted.   

4.  Following completion of the above, the 
RO/AMC should schedule the Veteran for a 
VA mental health evaluation with an 
appropriate examiner to determine the 
nature and likely etiology of any acquired 
psychiatric disorder present.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate that he or she has reviewed 
the file.  The examiner must also elicit 
from the Veteran his history of mental 
health disorders and note that this 
information has been considered in 
formulating his or her opinion.  Any and 
all tests deemed necessary should be 
performed. 
 
The examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder is 
related to, or was caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by the Veteran's active military 
service.  Additionally, if the examiner 
diagnoses the Veteran with PTSD, he or she 
should be asked to indicate whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent probability) 
that such disorder is related to a stressor 
incurred during the Veteran's military 
service, to include combat.  The examiner 
should discuss all of the Veteran's claimed 
stressors.

The clinician is also advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
the claim.

Any and all opinions must be accompanied by 
a complete rationale. 

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded the opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


